IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LAWRENCE HARRIS,                     NOT FINAL UNTIL TIME EXPIRES TO
Beneficiary/Heir of the Estate of    FILE MOTION FOR REHEARING AND
JOSEPH HARRIS,                       DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D14-752

v.

HELEN MILLER and LINDA
HARRIS,

      Appellees.

_____________________________/

Opinion filed January 16, 2015.

An appeal from the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

Wendell T. Locke, Plantation, for Appellant.

No appearance for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.